Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   	This office action is in response to application filed 02/25/2021 in which claims 1-6 are pending.
Specification
3. 	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
 In this application arrangement of the Specification includes DETAILED DESCRIPTION OF DRWAINGS which needs appropriate correction to DETAILED DESCRIPTION OF THE INVENTION.
4. 	The disclosure is objected to because of the following informalities: Specification Para [0021], Fig. 1 recites: The second type of AP-IP camera includes several cameras of a different type as per the need like a thermal camera 12 and a video surveillance camera 11, wherein the surveillance camera 11 works in both day and night modes and arranged around a laser pointer. At the center of the cameras, there is a laser pointer hole 10 to point at an intruder after the detection of the armed intruder. 
. Appropriate correction is required.

Claim Objections
5. 	Claim 3 is objected to because of the following informalities:  
 	Claim 3 recites: The system of claim 1, wherein the control, display and alert unit may be downloaded on a mobile device as an application. 
 	However, claim dependency of claim 3 is incorrect since “a. control, display and alert unit” is recited in claim 2 and not claim 1. Appropriate correction is required.
 	Claim 4 recites “…a. a plurality of video surveillance camera” Appropriate correction to “a. a plurality of video surveillance cameras”.
Claim 4 recites “…e. a plurality of firing barrels with different types of ammunition; and whereinsaid cameras with laser pointer are positioned in the center of inner casing that has a concentric outer casing with the plurality of firing barrels”. Appropriate correction in spacing required for “wherein said”.

Claim Interpretation
6. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “means of firing the ammunition”, “means of providing pan and tilt movement” in claim 2, “means of detecting an armed intruder in live video feed and raising alarm on control” in claim 4 and “means of firing different kinds of bullet” in claim 5.

 Corresponding structure can be found in para [0021] – [0023], & Figs. 1 The second type of AP-IP camera includes a speaker 18, which is embedded in a pan and tilt housing, which announces a warning to the intruder and raises an alarm in a building. Once the user at a central security monitoring and control room analyzes and confirms the intruder with an arm on a screen and selects ammunition from a set of ammunition to be used to neutralize the intruder, the selected barrel fires the selected type- of bullet after giving a warning to the intruder. Each ammunition barrel assembly has a bullet chamber, inside the bullet chamber there is a bullet, behind the bullet there is a firing pin, and recoil spring. The firing pin is a means to fire the bullets and in one embodiment it is a linear solenoid-based shooting pin. When the system fires against a target, the recoil force pushes the spring backward as the spring recoils. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
9. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. 	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11. 	Claim 4 recites the limitation " e. a plurality of firing barrels with different types of ammunition; and whereinsaid cameras with laser pointer are positioned in the center of inner casing that has a concentric outer casing with the plurality of firing barrels ".  There is insufficient antecedent basis for this limitation in the claim. The claim recites “cameras” and does not particularly point out which “cameras” from the above defined “a. a plurality of video surveillance camera; b. a thermal camera; c. an infra-red camera.” are “with laser pointer are positioned in the center of inner casing that has a concentric outer casing with the plurality of firing barrels”.

Claim Rejections - 35 USC § 103
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15. 	Claim 1-3 is rejected under 35 U.S.C. 103 as being unpatentable over Taveniku et al. (US 2021/0063120 A1) in view of Rivera et al. (US 2017/0286762 A1).

 	Regarding claim 1, Taveniku discloses a network-enabled real-time based security system, said system (Para[0191], [0204] – [0205]  teaches  the security system provides a system for detecting a perpetrator ) comprising: a plurality of first type of artificially intelligent image processing video surveillance cameras (Para[0191], [0204] – [0205] teaches a network of live video surveillance cameras in an area that collects live video images of each person present in the area & Para[0085] teaches multiple cameras in different location on the target); a plurality of second type of cameras communicatively coupled to said plurality of first type of cameras (Para[0191], [0204] – [0205] teaches a network of live video surveillance cameras in an area that collects live video images of each person present in the area, Para[0085] teaches multiple cameras in different location on the target); wherein camera is configured to trigger ammunition based on a detection (Para[0127] [0191] – [0192], [0198]- [0204] teaches suspect active shooter is detected (i.e., present), the ordnance can be live ammunition,  and apprehending the potential unauthorized perpetrator; initiating an attack by the security system on the potential unauthorized perpetrator, and attack comprises live ammunition); and an alarming unit (Para[0198] teaches of the alarm); wherein said alarming unit alarms plurality of entities based on identification of an intruder (Para[0198] teaches sounding an alarm if the potential unauthorized perpetrator is identified (e.g., general alarm or local alarm) and/or triggering action performed by cameras (Para[0192], [0198]-[0199] teaches apprehending the potential unauthorized perpetrator; initiating an attack by the security system on the potential unauthorized perpetrator, and attack comprises live ammunition).  
 	Taveniku does not explicitly disclose wherein each of said second type of camera is configured to trigger ammunition based on a detection; and/or triggering action performed by said plurality of second type of cameras. However Horiuchi discloses wherein each of said second type of camera is configured to trigger ammunition based on a detection (Para [0062] teaches electronic bullet and firing system that is electronically integrated into the overall surveillance camera operation, ability for the camera system user/operator to surveil the camera's area of view to assess the nature of the threat, focus in on the threat, and fire a single or multiple bullet round(s) lethal or non-lethal by engaging and firing the electronic firing system at the threat.); and/or triggering action performed by said plurality of second type of cameras (Para[0071] –[0075] &  Figs. 2, 5, 8 teaches barrel configuration disposed inside a security camera 24. If the warning is not heeded or the threat continues, the user/operator has the option to fire a projectile (bullet) by touching the red firing button 28 on the screen. Once the red button is touched a command or function (electronic signal) is sent to the security camera chosen on the screen and a lethal or non-lethal projectile is fired at the subject in the camera display cross hairs). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and neutralizing active shooter of Taveniku with the method in which the weapon aimed and fired by the user based on images captured by the camera and presented on the display screen of Rivera
in order to provide a security camera and weapon system used in consumer market as a cost-effective technique for constructing a comprehensive surveillance system in a home or business.

 	Regarding claim 2, Taveniku discloses a security system to detect and neutralize armed intruder/s, (Para[0191] teaches of the system providing an active shooter neutralization) comprising; a. a plurality of first type of artificially intelligent image processing video surveillance camera system (Para[0191], [0204] – [0205] teaches a network of live video surveillance cameras in an area that collects live video images of each person present in the area & Para[0085] teaches multiple cameras in different location on the target); b. a plurality of second type of cameras  (Para[0191], [0204] – [0205] teaches a network of live video surveillance cameras in an area that collects live video images of each person present in the area, Para[0085] teaches multiple cameras in different location on the target); firing barrels loaded with different ammunition and means of firing the ammunition (Para[0044] teaches the UAV 230 includes one or more UAV ordnance 234, for example, an explosive, a stun grenade, a Taser, a tranquilizing dart, a chemical spray, such as mace or pepper spray, live ammunition, such as bullets or rubber bullets, etc.  & Para [0199] teaches the attack can comprise, for example, a physical assault on the potential unauthorized perpetrator with at least one ordnance armed (e.g., an explosive, a stun grenade, a tazer, a tranquilizing dart, live ammunition such as bullets or rubber bullets, etc.) UAV); c. a laser pointer (Para [0110], [0125] teaches of laser pointer); d. a speaker module (Para [0198] teaches sounding an alarm if the potential unauthorized perpetrator is identified (e.g., general alarm or local alarm)); 
wherein said camera system forms a mesh network among itself and is connected to a remote computer to detect an armed intruder and raise alarm at the control (Para [0076], [0198] teaches Real world data can be collected from live protected areas such a classroom. Analyzing the collected live video images of each person for the presence of a weapon analyzing the collected live video images of the potential unauthorized perpetrator for the presence of a weapon, and sounding an alarm if the potential unauthorized perpetrator is identified (e.g., general alarm or local alarm)), select proper ammunition to neutralize the armed intruder promptly remotely (Para[0192], [0198]-[0199] teaches apprehending the potential unauthorized perpetrator; initiating an attack by the security system on the potential unauthorized perpetrator, and attack comprises live ammunition, attack can comprise, for example, a physical assault on the potential unauthorized perpetrator with at least one ordnance armed (e.g., an explosive, a stun grenade, a tazer, a tranquilizing dart, live ammunition such as bullets or rubber bullets, etc.) UAV).  
 	Taveniku does not explicitly disclose along with thermal and infra-red cameras; b. a plurality of second type of cameras with additional firing barrels loaded with different ammunition and means of firing the ammunition e. means of providing pan and tilt movement; f. a control, display and alert unit running on a remote computer; display, and alert unit that allows a remote user to visually verify and select proper ammunition to neutralize the armed intruder promptly remotely. However Rivera discloses along with thermal and infra-red cameras  (Fig. 11 & Para[0042] teaches infrared/ night vision cameras & Para[0076] & Fig. 11 teaches sensor 33); b. a plurality of second type of cameras with additional firing barrels loaded with different ammunition and means of firing the ammunition (Para [0067]-[0068] & Figs. 4, 5, 8 depicts the various types of bullets and projectiles that can be adapted for use with the electronic components. Each of these bullets are color coded on their tips to distinguish their respective projectile content. 15 is a processor that controls the firing output of the device and also counts the number of trigger fires (the number of presses on the firing button or switch) and determines the output, the first press fires the first projectile and the second press fires the second projectile. Para [0078] Connected to this device are the cameras 38 (preferably mounted in multiple locations)), e. means of providing pan and tilt movement (Para[0045] teaches  Pan, tilt and zoom (PTZ) cameras are ideal for outdoor coverage of a large area, as the PTZ camera has the ability to move and capture different angle) f. a control, display and alert unit running on a remote computer (Para[0048] teaches system can be operated, when alerted, by using a software application through one's smart phone or another personal or otherwise electronic device by simply performing a gesture on a smart screen & para[0072] & Figs.9A-9C teaches of camera displays); display, and alert unit that allows a remote user to visually verify and select proper ammunition to neutralize the armed intruder promptly remotely, display, and alert unit that allows a remote user to visually verify and select proper ammunition to neutralize the armed intruder promptly remotely (Para[0072], FIGS. 9A, 9B, and 9C each depict a varied number of camera displays 26, depending on the number of cameras in use. These images can be displayed on a monitor or smart phone or another viewable device, to fire the projectile the user/operator must first select the camera display screen by touching the display screen or choosing the desired camera through another control device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and neutralizing active shooter of Taveniku with the method in which the weapon aimed and fired by the user based on images captured by the camera and presented on the display screen of Rivera
in order to provide a security camera and weapon system used in consumer market as a cost-effective technique for constructing a comprehensive surveillance system in a home or business.

(Para [0048], Para [0072] FIGS. 9A, 9B, and 9C teaches the invention permits viewing, assessing and responding to whatever danger is lurking outside or inside the home and allows a lethal or non-lethal response, as necessary. The system can be operated, when alerted, by using a software application through one's smart phone or another personal or otherwise electronic device by simply performing a gesture on a smart screen).  Motivation to combine as indicated in claim 1.

16. 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Taveniku et al. (US 2021/0063120 A1) in view of Rivera et al. (U2017/0286762 A1) and Purvis et al. (US 2017/0292816 A1).

 	Regarding claim 4, Taveniku discloses an artificially intelligent image processing video surveillance and threat neutralizing camera system(Para[0191] teaches of the system providing an active shooter neutralization, for example: an imager), comprising; 15a. a plurality of video surveillance camera (para[0191] teaches a network of live surveillance cameras); d. a laser pointer (Para[0110] teaches of laser pointer); e. different types of ammunition (Para[0044] teaches live ammunition, such as bullets or rubber bullets, etc.  & Para [0199] teaches the attack can comprise, for example, a physical assault on the potential unauthorized perpetrator with at least one ordnance armed (e.g., an explosive, a stun grenade, a tazer, a tranquilizing dart, live ammunition such as bullets or rubber bullets, etc.)); and means of detecting an (Para[0076], [0198] teaches Real world data can be collected from live protected areas such a classroom. Analyzing the collected live video images of each person for the presence of a weapon analyzing the collected live video images of the potential unauthorized perpetrator for the presence of a weapon;) and raising alarm on control (Para[0198] teaches sounding an alarm if the potential unauthorized perpetrator is identified (e.g., general alarm or local alarm)), display and alert unit whereby a remote user may verify armed intruder and select appropriate ammunition to fire (Para[0191] –[0192], [0198]-[0199] teaches Analyzing the collected live video images of each person, apprehending the potential unauthorized perpetrator; initiating an attack by the security system on the potential unauthorized perpetrator, and attack comprises live ammunition). 
 	Taveniku does not explicitly disclose b. a thermal camera; c. an infra-red camera e. a plurality of firing barrels with different types of ammunition; and whereinsaid cameras with laser pointer are positioned in the center of inner casing that has a concentric outer casing with the plurality of firing barrels. However, Rivera discloses b. a thermal camera; c. an infra-red camera (Fig. 11 & Para [0042] teaches infrared/ night vision cameras & Para [0076] & Fig. 11 teaches infrared sensor 33); e. a plurality of firing barrels with different types of ammunition (Para [0067] - [0068] & Figs. 4, 5, 8 depicts the various types of bullets and projectiles that can be adapted for use with the electronic components. Each of these bullets are color coded on their tips to distinguish their respective projectile content. 15 is a processor that controls the firing output of the device and also counts the number of trigger fires (the number of presses on the firing button or switch) and determines the output, the first press fires the first projectile and the second press fires the second projectile). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and neutralizing active shooter of Taveniku with the method in which the weapon aimed and fired by the user based on images captured by the camera and presented on the display screen of Rivera in order to provide a security camera and weapon system used in consumer market as a cost-effective technique for constructing a comprehensive surveillance system in a home or business.
 	Taveniku in view of Rivera does not explicitly disclose and wherein said cameras with laser pointer are positioned in the center of inner casing that has a concentric outer casing with the plurality of firing barrels. However, Purvis discloses and wherein said cameras with laser pointer are positioned in the center of inner casing that has a concentric outer casing with the plurality of firing barrels. (para [0044] & Fig.1, illustrating each barrel 2,22 has an associated firing pin assembly 31. The brackets 16,17 may be used alone or have Picatinny Rails 6 attached to them to facilitate the attachment of tactical components such as a miniature video camera 3, a flashlight 4 with an embedded laser designator, and a Taser™ cartridge 13. Para [0055], & Figs. 11A-C, illustrating with only three barrels 2 &   Figs. 12A-B   with a total of seven 12-gauge barrels 2 & Fig. 13A-B illustrating with only five total barrels attached). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and neutralizing active shooter in which the weapon aimed and fired by the user based on images captured by the camera and presented on the display screen of Taveniku in view of Rivera with the method of selecting and attaches various less-lethal ammunition of 

 	Regarding claim 5, Taveniku further discloses the artificially intelligent image processing video surveillance and threat neutralizing camera system, wherein the firing barrels have means of firing different kinds of bullet and hitting the perpetrators (para [0199] The attack can comprise, for example, a physical assault on the potential unauthorized perpetrator with at least one ordnance armed (e.g., live ammunition such as bullets or rubber bullets, etc.)).

 17. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Taveniku et al. (US 2021/0063120 A1) in view of Rivera et al. (U2017/0286762 A1) and Purvis et al. (US 2017/0292816 A1) in further view of Deng et al. (US 2020/0355457 A1).

 	Regarding claim 6, Taveniku in view of Rivera and Purvis discloses the artificially intelligent image processing video surveillance and threat neutralizing camera system of claim 4, wherein the firing barrel are supported by recoil spring. However, Deng discloses wherein the firing barrel are supported by recoil spring (Para [0231], [0431], [0464] & Figs. 4-6 teaches identifying discharges which required spring in the magazine, and discharge has recoil that has a particular motion profile resulting in firing of the firearm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of detecting and neutralizing active shooter in which the weapon aimed and fired by the user based on 

Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425